    Case 5:21-cv-03211-SAC Document 3 Filed 09/10/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


LUTHER W. JOHNSON,

                             Petitioner,

           v.                                        CASE NO. 21-3211-SAC

DAN SCHNURR,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. For the reasons

explained below, the Court directs Respondent to file a limited

Pre-Answer Response addressing the timeliness of this action.

Background

     A jury in Wyandotte County, Kansas convicted Petitioner of
premeditated first-degree murder and aggravated burglary, and the

district court sentenced him to a controlling sentence of life

without the possibility of parole for 25 years. State v. Johnson,

304 Kan. 924, 930 (2016). Petitioner pursued a direct appeal, and

the Kansas Supreme Court (KSC) affirmed his convictions. 299 Kan.

at 1040. Petitioner filed a timely motion for post-conviction relief

under K.S.A. 60-1507, which was also denied.
     The   Wyandotte    County   District    Court   Clerk’s   Office   has

confirmed for the Court that the journal entry denying relief was

filed on March 27, 2018 and Petitioner did not file his notice of
     Case 5:21-cv-03211-SAC Document 3 Filed 09/10/21 Page 2 of 6




appeal until May 4, 2018. Thus, it seems that Petitioner’s notice

of appeal was untimely. See K.S.A. 60-2103(a) (requiring notice of

appeal in a civil case to be filed within 30 days of the entry of

judgment). In Kansas, the “failure to file a timely notice of appeal

generally strips an appellate court of jurisdiction.” State v.

Hooks, 312 Kan. 604, 606 (2021) (citing Albright v. State, 292 Kan.

193, 194 (2011)).

      It further appears that although Petitioner was granted leave

to   docket   his   appeal   out   of   time,   the   appeal   was   ultimately

dismissed on jurisdictional grounds. See Clerk of the Appellate

Courts online database, case number 120,136. Petitioner asserts

that he filed additional 60-1507 motions on August 12, 2020, and on

October 30, 2020, which are pending in the state district court.

Petitioner filed his federal habeas petition on September 7, 2021.

Timeliness

      This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

      A 1-year period of limitation shall apply to an
      application for a writ of habeas corpus by a person in
      custody pursuant to the judgment of a State court. The
      limitation period shall run from the latest of –

      (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time
      for seeking such review;

      (B) the date on which the impediment to filing an
      application created by State action in violation of the
      Constitution or laws of the United States is removed, if
      the applicant was prevented from filing by such State
      action;

      (C) the date on which the constitutional right asserted
      was initially recognized by the Supreme Court, if the
    Case 5:21-cv-03211-SAC Document 3 Filed 09/10/21 Page 3 of 6




     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The Rules of the United States Supreme Court allow

ninety days from the date of the conclusion of direct appeal to

seek certiorari. Sup. Ct. R. 13(1). “[I]f a prisoner does not file

a petition for writ of certiorari with the United States Supreme

Court after [her] direct appeal, the one-year limitation period

begins to run when the time for filing certiorari petition expires.”

United   States   v.    Hurst,   322   F.3d   1259    (10th   Cir.   2003).   The

limitation period begins to run the day after a conviction becomes

final. See Harris v. Dinwiddie, 642 F.3d 902-07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision: “The time during

which a properly filed application for State post-conviction or

other collateral review with respect to the pertinent judgment or

claim    is   pending   shall    not   be   counted   toward   any   period   of

limitation under this subsection.” 28 U.S.C. § 2244(d)(2). “[A]n
application is ‘properly filed’ when its delivery and acceptance

are in compliance with the applicable laws and rules governing
    Case 5:21-cv-03211-SAC Document 3 Filed 09/10/21 Page 4 of 6




filing. These usually prescribe, for example, . . . the time limits

upon its delivery . . . .” Artuz v. Bennett, 531 U.S. 4, 8 (2000).

     The one-year limitation period also is subject to equitable

tolling “in rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (10th Cir. 2000) (citation omitted). This remedy

is available only “when an inmate diligently pursues his claims and

demonstrates     that      he   failure    to   timely    file    was   caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 127, 1220 (10th Cir. 2000). Such circumstances include, for

example,    “when     an   adversary’s     conduct—or     other    uncontrollable

circumstances—prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 23 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631, 651 (2010). However, “[s]imple excusable

neglect is not sufficient.” Gibson, 232 F.3d at 808 (citation

omitted).
     Finally, actual innocence can create an exception to the one-

year time limitation. To qualify for the actual innocence exception,

the prisoner “must establish that, in light of new evidence, ‘it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell 547

U.S. 518, 536-37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)). The prisoner must come forward with “new reliable evidence—

whether     it   be    exculpatory        scientific     evidence,      trustworthy
eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324.
    Case 5:21-cv-03211-SAC Document 3 Filed 09/10/21 Page 5 of 6




       Petitioner’s direct review concluded when the KSC affirmed his

convictions on August 5, 2016. Petitioner then had 90 days to seek

review before the United States Supreme Court. Thus, Petitioner’s

one-year      federal    habeas     limitation    period    began       to   run   on

approximately November 4, 2016. Petitioner filed his first K.S.A.

60-1507 motion on August 29, 2017, tolling the one-year limitation

period. Approximately 298 days of the one-year limitation period

had expired at that point, leaving approximately 67 days remaining.

       The state district court denied relief on March 27, 2018. Thus,

on April 28, 2018, when the 30 days during which Petitioner could

have filed a timely notice of appeal were over, the one-year federal

habeas limitation period resumed running. See Gibson, 232 F.3d at

803 (holding that the AEDPA limitations period is tolled for the

time during which an individual “could have filed an appeal of the

state    court’s      denial   of   his   application      for   post-conviction

relief”). On the information presently before the Court, it seems

that    the   AEDPA     limitations   period     expired   67    days    later,    on

approximately July 4, 2018.
       However, it is not entirely clear whether the petition is

untimely. The information now before the Court does not definitively

show whether the KCOA dismissed the appeal from the denial of

Petitioner’s first 60-1507 motion for lack of jurisdiction due to

the untimely notice of appeal. Moreover, Petitioner filed a second

K.S.A. 60-1507 motion on August 12, 2020, and the petition seems to

indicate that Petitioner may have raised in that motion an argument

regarding ineffective assistance of counsel in the first 60-1507
proceedings based on the failure to timely appeal the denial of his

first 60-1507 motion. (Doc. 1, p. 3.) Whether Petitioner raised
    Case 5:21-cv-03211-SAC Document 3 Filed 09/10/21 Page 6 of 6




such an argument may affect the timeliness of the present petition.

     In summary, the Court cannot determine from the information

now before it whether this action was timely filed. Thus, the Court

concludes that a limited Pre-Answer Response (PAR) is appropriate.

See Wood v. Milyard, 566 U.S. 463, 467 (2012); Denson v. Abbott,

554 F. Supp. 2d 1206 (D. Colo. 2008). Accordingly, the Court directs

Respondent to file such a response limited to              addressing the

affirmative defense of timeliness under 28 U.S.C. § 2244(d). If

Respondent does not intend to raise that defense, Respondent shall

notify the Court of that decision in the PAR. Upon receipt of the

PAR, the Court will continue to review the petition as required by

Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts and, if necessary, the Court then will direct

Petitioner to show good cause why his petition should not be

dismissed.



     IT IS THEREFORE ORDERED that Respondent is granted to and

including October 11, 2021, in which to file a Pre-Answer Response
that complies with this order.


     IT IS SO ORDERED.

     DATED:   This 10th day of September, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
